DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is drawn to methods of “treating, reducing the risk of or slowing the progression of chronic kidney disease in a patient with chronic kidney disease”. However, it is unclear how one could reduce the risk of a chronic kidney disease in a patient having a chronic kidney disease since the patient would already have the chronic kidney disease.
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949,1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2014/0303098.
‘098 teaches methods of treating diabetes in patients with renal impairment or chronic kidney disease by administering empagliflozin in the same route and amounts instantly claimed. Examples 3 and 4 of ‘098 disclose methods of administering empagliflozin to patients having chronic kidney disease wherein the progression of chronic kidney disease was slowed. The patients were taught to be those having elevated albuminuria levels and various eGFR levels (see [0237]-[0250]). As such, ‘098 administers the same drugs (empagliflozin) to the same patients (patients having kidney disease) in the same amounts thereby producing the same results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,713,938 (Himmelsbach et al.) in view of Malatiali et al. (Experimental Diabetes Research, 2008, volume .
The claims of the instant application are drawn to methods of treating, reducing the risk of or slowing the progression of chronic kidney disease in a patient comprising administering empagliflozin to the patient.
Himmelsbach et al. teach a pharmaceutical composition comprising l-chloro-4- (B-D-glucopyranos-l-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene (claim 4), also known as empagliflozin (hereinafter referred to as empagliflozin). Himmelsbach et al. teach empagliflozin is an SGLT2 inhibitor (column 1, lines 25-47), and is suitable for preventing, slowing, delaying or treating conditions such as type 1 and type 2 diabetes mellitus and complications of diabetes such as nephropathy; as well as acute renal failure (column 6, lines 21-51; also see column 6-7, bridging paragraph). Himmelsbach et al. teach empagliflozin is particularly suitable for the prevention or treatment of overweight, obesity, visceral obesity and/or abdominal obesity (column 7, lines 4-7). Himmelsbach et al. teach a dosage preferably comprising 1 to 30 mg of compound of claim 4 (column 7, lines 13-16).
Himmelsbach et al. do not expressly disclose treating or delaying those patients having chronic kidney disease.
Malatiali et al. teach phlorizin prevents glomerular hyperfiltration in subjects with diabetes, wherein phlorizin is an SGLT inhibitor (title and p.4, section 3.3). Malatiali et al. teach phlorizin inhibits the proximal tubule sodium glucose reabsorption in patients with diabetes (i.e. an SGLT2 inhibitor), (p.4, section 3.3). Malatiali et al. teach phlorizin prevented renal growth observed in diabetic rats (p.3, section 3. 1). Malatiali et al. teach there is an increased 
Vervoort et al. teach glomerular hyperfiltration is involved in the pathophysiology of diabetic nephropathy, wherein an increase in glomerular filtration rate (GFR) appears to be caused by an increase in proximal tubular sodium reabsorption (abstract: conclusions). Vervoort et al. teach glomerular hyperfiltration is defined as patients having a GFR equal to or greater than 130 ml/min/1.73 m2 (abstract: results; also see p.332, last paragraph) and is in patients having chronic kidney disease.
It would have been obvious at the time the invention was made to treat chronic kidney disease by administering to said patient empagliflozin with these references before them.
Based on the teachings of the MPEP and KSR, some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; one having ordinary skill in the art would have been motivated to treat the claimed diseases in a patients having CKD by administering to said patient empagliflozin. The skilled artisan would have been motivated to do the same by administering the known SGLT2 inhibitor, empagliflozin, because Himmelsbach et al. teach the compound can treat nephropathy, as well as acute renal failure and because Malatiali et al. teach the SGLT2 inhibitor phlorizin (another SGLT2 inhibitor) can treat glomerular hyperfiltration, a type of renal hyperfiltrative injury. Alternatively, the skilled artisan would have been motivated to substitute the phlorizin of Malatiali with the empagliflozin composition of Himmelsbach et al. to obtain predictable results because they are both known as SGLT2 inhibitors, both used to treat patients with diabetes and both used to prevent or treat conditions associated with kidney damage.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/904,709 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘709 application and the instant application are both drawn .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,551,957 in view of Vervoort et al. as applied above.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating the same diseases in the same patients with the same drugs. Claim 4 of the ’957 Patent is directed towards a method of stowing the progression of, delaying or treating type 1 diabetes mellitus, type 2 diabetes mellitus, overweight and obesity comprising administering empagliflozin to a patient in need thereof. Claim 7 is directed towards a method of treating complications of diabetes including nephropathy. The claims of the ’957 Patent do not expressly disclose treating chronic kidney disease.
However, Vervoort et al teach as discussed above.
It would have been obvious at the time the invention was made to administer empagliflozin to a patient having chronic kidney disease. The skilled artisan would have been motivated to treat a patient having chronic kidney disease because Vervoort et al. teach glomerular hyperfiltration is defined as patients having a GPR equal to or greater than 130 ml/min/1.73 m2, wherein glomerular hyperfiltration is a condition associated with diabetes and nephropathy.
s 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/176,450 in view of Vervoort et al (cited above).
Claim 6 of the '450 Application is directed towards a method of slowing the progression of, delaying or treating type 1 diabetes mellitus, type 2 diabetes mellitus, overweight and obesity comprising administering empagliflozin to a patient in need thereof. Claim 12 is directed towards a method of treating complications of diabetes including nephropathy. The claims of the ‘450 Application do not expressly disclose treating those having CKD (chronic kidney disease).
It would have been obvious at the time the invention was made to administer empagliflozin to a patient having an eGFR equal to or greater than 30 ml/min/1.73 m. The skilled artisan would have been motivated to treat a patient having an eGFR equal to or greater than 30 ml/min/1.73 m because Vervoort et al. teach glomerular hyperfiltration is defined as patients having an eGFR equal to or greater titan 130 ml/min/1.73 m , wherein glomerular hyperfiltration is a condition associated with diabetes and nephropathy.
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 US Patent No. 10,406,172 in view of Vervoort et al (cited above).
Claim 14 of ‘172 is directed towards a method of slowing the progression of, delaying or treating type 1 diabetes mellitus, type 2 diabetes mellitus, overweight and obesity comprising administering empagliflozin to a patient in need thereof. Claim 20 is directed towards a method of treating complications of diabetes including nephropathy. The claims of the ‘172 Application do not expressly disclose treating those having CKD (chronic kidney disease).


Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/114,721 in view of Vervoort et al.
Claim 1 of the '721 application is directed towards a method of slowing the progression of, delaying or treating type 1 diabetes mellitus, type 2 diabetes mellitus, overweight and obesity comprising administering empagliflozin to a patient in need thereof. Claim 13 is directed towards a method of treating complications of diabetes including nephropathy. The claims of the '721 application do not expressly disclose treating a patient having CKD. Vervoort el al. teach as discussed above.
It would have been obvious at the time the invention was made to administer empagliflozin to a patient having a GFR equal to or greater than 30 mi/min/1.73 m2. The skilled artisan would have been motivated to treat a patient having an eGFR equal to or greater than 30 mi/min/1.73 m2 because Vervoort et al. teaches glomerular hyperfiltration is defined as patients having a GFR equal to or greater than 130 ml/min/1.73 m2, wherein glomerular hyperfiltration is a condition associated with diabetes and nephropathy.



Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/346,475.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter. The claims of the instant application are drawn to methods of treating CKD by administering empagliflozin. Dependent claims limit the dosage.
The claims of the ‘475 application are drawn to methods of preventing, slowing the progression of or delaying renal hyperfiltrative injury in a patient by administering empagliflozin and wherein the patient has an eGFR equal to or greater than 125 mL/min/1.73 m2. Thus, a skilled artisan would recognize that the same patients were being treated with the same drugs and thus would produce the same results. The copending applications are substantially overlapping.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,949,998. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are seen to embrace substantially overlapping subject matter.


The claims of ‘998 are drawn to improving glycemic control in patients having moderate renal impairment or stage 3 CKD by administering empagliflozin (which is defined as having the claimed eGFR rates ‘998). Thus, a skilled artisan would recognize that the same patients were being treated with the same drugs and thus would produce the same results. The copending applications are substantially overlapping.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,258,637. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are seen to embrace substantially overlapping subject matter.
The claims of the instant application are drawn to methods of treating CKD by administering empagliflozin. Dependent claims limit the patients to those having prediabetes or type 1 or type 2 diabetes. Dependent claims limit the dosage.
The claims of ‘637 are drawn to improving glycemic control in patients having moderate renal impairment or stage 3 CKD by administering empagliflozin (which is defined as having the claimed eGFR rates ‘637). Thus, a skilled artisan would recognize that the same patients were being treated with the same drugs and thus would produce the same results. The copending applications are substantially overlapping.

s 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of US Patent No. 11,090,323 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are seen to be substantially overlapping. Both applications are drawn to improving glycemic control in patients having moderate renal impairment or stage 3 CKD by administering empagliflozin (which is defined as having the claimed eGFR rates ‘323). Thus, a skilled artisan would recognize that the same patients were being treated with the same drugs and thus would produce the same results. The copending applications are substantially overlapping.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-48 of copending application number 17/344,003. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are seen to be substantially overlapping. Both applications are drawn to improving glycemic control in patients having moderate renal impairment or stage 3 CKD by administering empagliflozin (which is defined as having the claimed eGFR rates ‘003). Thus, a skilled artisan would recognize that the same patients were being treated with the same drugs and thus would produce the same results. The copending applications are substantially overlapping.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,192,617. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter.
.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/094,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter -treating kidney disease with empagliflozin and optionally an additional therapeutic agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623